DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 11/2/2020.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority as a continuation of PCT/CN2017/073136 filed 2/9/2017, claiming foreign priority to Chinese Patent Application No. 201610098831, filed on 2/23/2016. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment
The rejections to claims 1-20 under 35 U.S.C. 101, in the previous Office action as being directed to an abstract idea without significantly more is withdrawn in light of the remarks and amendments to the claims filed 11/2/2020 which render such previous rejections overcome and/or moot. Specifically, applicant’s amendments to the claims and remarks have persuaded the Examiner that any abstract idea 
The rejections to claims 3-4, 10-11, and 17-18 under 35 U.S.C 112(b) in the previous Office action as being indefinite are withdrawn in light of the amendments to the claims and remarks filed 11/2/2020 which overcome and/or moot such previous rejections.
Response to Arguments
Applicant argues in substance with respect to the independent claims that Lopez as previously applied does not teach “generating a combined synchronization requests for the two or more data sets that need to be synchronized” as is claimed in the amended independent claims. Specifically, applicant argues, as discussed in the previous interview, that Lopez only teaches updating and synchronization requests for “a particular page element” or “all updateable page elements”, but not the case where two or more individual elements need synchronization and only those two are requested for synchronization in a combined request.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent Lopez is maintained for aspects of the rejections, Examiner notes only that Lopez is directed to a web page divided into elements with various states including stable, dynamic, and updateable. Such elements as in [0054] can be updated/synchronized with new data “without the need to retrieve the entire page” and “requests only the data it seeks to update.” Thus, Lopez does teach at least generally update/sync requests for “data it seeks to update” that need synchronization, even if how the request is generated and sent for such 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, U.S. Patent Pub. No. 2010/0299676 (hereinafter Lopez) in view of Burckart et al., U.S. Patent Pub. No. 2010/0250706 (hereinafter Burckart).

Regarding claim 1, Lopez in the analogous art of selectively updating and synchronizing elements on a webpage teaches
A computer-implemented method, comprising: (See Lopez Abstract, [0008], [0009] computer-implemented method)
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized based on a return result; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates, which is a ‘return result’ as that is a broad limitation without specific details of how it is returned or how the result is determined. See also [0061] determine element/data set is ‘outdated’).
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] 
if a predetermined condition is met, generating a … data synchronization request for the … data sets that need to be synchronized; (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers generation of update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
sending, to a processing server, the … data synchronization request for data sets corresponding to the obtained mark information; and (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers sending update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
receiving, at the webpage and from the processing server, corresponding data to be synchronized based on the … data synchronization request. (See Lopez [0055]-[0056] synchronization result data is received at webpage from server for display within the appropriate element and location within the webpage. See further [0061]-[0062] request to server for sync data and [0070]-[0074] returning from server synced data update for element).
Lopez does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized; (See Burckart first as in Fig. 1 and [0027] selective partial update is sent as single combined requests for selected elements/data and then as in [0065] and [0068]-[0070] a combined sync/update request is generated for the selected “web content elements” as a request message that identifies “at least one web element.” The use of the plural and “at least one” indicates that this also teaches the request including “two or more” identifiers of selected elements for sync/update. See further [0004], [0008], [0022], [0037], [0044], and [0069] wherein update/sync request is generated and sent based on periodic time condition, which is a predetermined condition).
sending … the combined data synchronization request… (See Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is sent to the content server for update/sync of the selected elements).
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request. (See Burckart [0030] and [0072]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Lopez. One having ordinary skill in the art would have been motivated to combine Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request with Lopez’s page element processing and selective update of web page elements to be synchronized in order to minimize data transfer by allowing selection of any granularity of elements to update and generating/sending a single combined request for all selected elements. Sending a single request reduces the number of transfer messages for updating partial content and avoids needing to sync/update all updatable content items with individual requests by allowing selection at any granularity to include as the elements in the update/sync request. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart adds how such selected/granular elements, including two or more elements, are requested and updated in a single combined request. Such allows prompt updating in near real-time with minimal data/message transfer overhead. See Burckart [0020], [0056], and [0059].

Regarding claim 2, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 3, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
 invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine element is updating element and is “outdated” and as in [0068]-[0071] and [0073] specifying the element/data set by identifier as needing the certain dataset for the element. See also Burckart [0069]-[0070] and [0073]-[0076] wherein periodicity trigger signal for updating/syncing of a specific element identifier is monitored).
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 5, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] 

Regarding claim 6, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, comprising: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is received at the content server for update/sync of the selected elements).
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the parsing parameter comprises the mark information of each data set that is determined to be synchronized;  (See Lopez [0069]-[0073] received update requests is parsed for parameter/mark of particular element to be updated as HTML attribute and DOM element. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server parses request and identified elements).
obtaining data to be synchronized based on the parsing parameter; and (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based o  parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein 

Regarding claim 7, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, further comprising backfilling each of the data sets that is determined to be synchronized using the received data to be synchronized. (See Lopez [0048], [0056], and [0072] updated/synchronized data element is backfilled/inserted into the webpage using the received updated/synchronized data).

Regarding claim 8, Lopez in the analogous art of selectively updating and synchronizing elements on a webpage teaches
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (See Lopez [0010], [0090], [0093], and [0095] invention embodied on computer readable medium).
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized based on a return result; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates, which is a ‘return result’ as that is a broad limitation without 
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] and [0054]-[0055] each element identified and then explicitly as in [0069]-[0070] the elements to be updated/synchronized are associated with mark information using “HTML attributes and the Document Object Model” which designates and identifies the “particular data elements within a web page to be upated.”).
if a predetermined condition is met, generating a … data synchronization request for the … data sets that need to be synchronized; (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers generation of update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
sending, to a processing server, the … data synchronization request for data sets corresponding to the obtained mark information; and (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers sending update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
receiving, at the webpage and from the processing server, corresponding data to be synchronized based on the … data synchronization request. (See Lopez [0055]-[0056] synchronization result data is received at webpage from server for display within the appropriate element and location 
Lopez does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized; (See Burckart first as in Fig. 1 and [0027] selective partial update is sent as single combined requests for selected elements/data and then as in [0065] and [0068]-[0070] a combined sync/update request is generated for the selected “web content elements” as a request message that identifies “at least one web element.” The use of the plural and “at least one” indicates that this also teaches the request including “two or more” identifiers of selected elements for sync/update. See further [0004], [0008], [0022], [0037], [0044], and [0069] wherein 
sending … the combined data synchronization request… (See Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is sent to the content server for update/sync of the selected elements).
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request. (See Burckart [0030] and [0072]-[0075] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Lopez. One having ordinary skill in the art would have been motivated to combine Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request with Lopez’s page element processing and selective update of web page elements to be synchronized in order to minimize data transfer by allowing selection of any granularity of elements to update and generating/sending a single combined request for all selected elements. Sending a single request reduces the number of transfer messages for updating partial content and avoids needing to sync/update all updatable content items with individual requests by allowing selection at any granularity to include as the elements in the update/sync request. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart adds how such selected/granular elements, including two or more elements, are requested and updated in a single combined request. Such allows prompt updating in near real-time with minimal data/message transfer overhead. See Burckart [0020], [0056], and [0059].

Regarding claim 9, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 10, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine element is updating element and is “outdated” and as in [0068]-[0071] and [0073] specifying the element/data set by identifier as needing the certain dataset for the element. See also Burckart [0069]-[0070] and [0073]-[0076] wherein periodicity trigger signal for updating/syncing of a specific element identifier is monitored).
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 12, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] element “interval” update timer is a “duration is reached” since first element is obtained in first page requests and as in [0068] wherein “interval” occurs as condition for update/synchronizing element).

Regarding claim 13, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the operations comprise: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is received at the content server for update/sync of the selected elements).
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the parsing parameter comprises the mark information of the data set that is determined to be synchronized; (See Lopez [0069]-[0073] received update requests is parsed for 
obtaining data to be synchronized based on the parsing parameter; and  (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based on parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).

Regarding claim 14, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, further comprising backfilling each of the data sets that is determined to be synchronized using the received data to be synchronized. (See Lopez [0048], [0056], and [0072] updated/synchronized data element is backfilled/inserted into the webpage using the received updated/synchronized data).

Regarding claim 15, Lopez in the analogous art of selectively updating and synchronizing elements on a webpage teaches
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (See Lopez Fig. 13 and [0010], [0088]-[0095] invention embodied as computer system with one or more computers with processors and media memory).
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized based on a return result; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates, which is a ‘return result’ as that is a broad limitation without specific details of how it is returned or how the result is determined. See also [0061] determine element/data set is ‘outdated’).
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] and [0054]-[0055] each element identified and then explicitly as in [0069]-[0070] the elements to be updated/synchronized are associated with mark information using “HTML attributes and the Document Object Model” which designates and identifies the “particular data elements within a web page to be upated.”).
if a predetermined condition is met, generating a … data synchronization request for the … data sets that need to be synchronized; (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers generation of update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
sending, to a processing server, the … data synchronization request for data sets corresponding to the obtained mark information; and (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers sending update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
receiving, at the webpage and from the processing server, corresponding data to be synchronized based on the … data synchronization request. (See Lopez [0055]-[0056] synchronization result data is received at webpage from server for display within the appropriate element and location within the webpage. See further [0061]-[0062] request to server for sync data and [0070]-[0074] returning from server synced data update for element).
Lopez does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
 based on the combined data synchronization request.
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized; (See Burckart first as in Fig. 1 and [0027] selective partial update is sent as single combined requests for selected elements/data and then as in [0065] and [0068]-[0070] a combined sync/update request is generated for the selected “web content elements” as a request message that identifies “at least one web element.” The use of the plural and “at least one” indicates that this also teaches the request including “two or more” identifiers of selected elements for sync/update. See further [0004], [0008], [0022], [0037], [0044], and [0069] wherein update/sync request is generated and sent based on periodic time condition, which is a predetermined condition).
sending … the combined data synchronization request… (See Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is sent to the content server for update/sync of the selected elements).
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request. (See Burckart [0030] and [0072]-[0075] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).


Regarding claim 16, Lopez in view of Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 17, Lopez in view of Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
 invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine element is updating element and is “outdated” and as in [0068]-[0071] and [0073] specifying the element/data set by identifier as needing the certain dataset for the element. See also Burckart [0069]-[0070] and [0073]-[0076] wherein periodicity trigger signal for updating/syncing of a specific element identifier is monitored).
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 19, Lopez in view of Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] element “interval” update timer is a “duration is reached” since first element is obtained in first page requests and as in [0068] wherein “interval” occurs as condition for update/synchronizing element).

Regarding claim 20, Lopez in view of Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, comprising: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is received at the content server for update/sync of the selected elements).
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the parsing parameter comprises the mark information of each data set that is determined to be synchronized;  (See Lopez [0069]-[0073] received update requests is parsed for parameter/mark of particular element to be updated as HTML attribute and DOM element. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server parses request and identified elements).
obtaining data to be synchronized based on the parsing parameter; and (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based on parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Burckart and further in view of Zhu et al., U.S. Patent Pub. No. 2012/0260157 (hereinafter Zhu).

Regarding claim 4, Lopez in view of Burckart as applied above to claim 3 further teaches:
The computer-implemented method of claim 3, 
Lopez does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).
However, Zhu in the analogous art of updating/synchronizing cached data elements for webpage to new/changed data teaches:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Burckart. One 

Regarding claim 11, Lopez in view of Burckart as applied above to claim 10 further teaches:
The non-transitory, computer-readable medium of claim 10 
Lopez does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).
However, Zhu in the analogous art of updating/synchronizing cached data elements for webpage to new/changed data teaches:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Burckart. One having ordinary skill in the art would have been motivated to combine Zhu’s marking with identifiers of stable and volatile/outdated elements of a web page for synchronization with Lopez’s selective update of web page elements to be synchronized and Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request in order to avoid downloading excessive amounts of web content and improve web browsing, particularly on mobile devices, by avoiding rendering/transmitting stable content marked by such with an identifier. See Zhu [0002], [0014]-[0015]. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart teaches selecting/identifying elements for synchronization, and then Zhu provides a stable/volatile identifier that allows quick identification of whether such element should be included in any synchronization processing or selection.

Regarding claim 18, Lopez in view of Burckart as applied above to claim 17 further teaches:
The computer-implemented system of claim 17, 
Lopez does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).
However, Zhu in the analogous art of updating/synchronizing cached data elements for webpage to new/changed data teaches:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Burckart. One having ordinary skill in the art would have been motivated to combine Zhu’s marking with identifiers of stable and volatile/outdated elements of a web page for synchronization with Lopez’s selective update of web page elements to be synchronized and Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request in order to avoid downloading excessive amounts of web content and improve web browsing, particularly on mobile devices, by avoiding rendering/transmitting stable content marked by such with an identifier. See Zhu [0002], [0014]-[0015]. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart teaches selecting/identifying elements for synchronization, and then Zhu provides a stable/volatile identifier that allows quick identification of whether such element should be included in any synchronization processing or selection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2010/0250706

The prior art made of record but not relied upon for the rejections:
US 7,523,158 (See Abstract updating page content of webpage with partial update including as in col. 6:28-40 wherein partial page update request includes “parameters” as get requests for selected data set elements).
US2007/0143672 (See Abstract and [0039] construct requests for incremental updated web page version where the requests include indication of less than the whole page as elements that have changed).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/4/2021